


EXHIBIT 10.1


LOGITECH INTERNATIONAL S.A.


Compensation Terms for Non-Executive Board Members for September 2010 –
September 2011 Board Year


Set out below is a summary of the compensation to be paid to non-executive
members of the Logitech Board of Directors for the period beginning September 9,
2010 continuing until the date of the Logitech Annual General Meeting of
Shareholders in September 2011.


·  
An annual retainer of CHF 60,000.



·  
An additional annual retainer of CHF 20,000 to the lead independent director.



·  
An additional annual retainer of CHF 40,000 to the chair of the audit committee.



·  
An additional annual retainer for non-Chair members of the audit committee of
CHF 15,000.



·  
An additional annual retainer of CHF 30,000 to the chair of the compensation
committee.



·  
An additional annual retainer for non-Chair members of the compensation
committee of CHF 10,000.



·  
An additional annual retainer for non-Chair members of the nominating committee
of CHF 3,000.



·  
For continuing members, a grant of 7,400 restricted stock units with an
approximate value at grant of CHF 120,000, to vest in full on August 31, 2011.



·  
For new members, a grant of 14,900 restricted stock units with an approximate
value at grant of CHF 240,000, to vest in three annual increments from the date
of grant, except the final increment to vest on August 31, 2013.



·  
Compensation, paid annually in arrears, for the number of travel days, or part
of a travel day, spent traveling to attend Board and committee meetings, at the
rate of CHF 2,500 per day or part of a day of travel.  Board members will not be
compensated for any travel that occurs on the day of the Board or the Committee
meetings in addition to the compensation they already receive for attendance at
those meetings.



·  
Reimbursement of reasonable expenses for non-local travel (business class).
Expenses are reimbursed immediately, upon presentation of an expense report to
the local regional headquarters.


 
1

--------------------------------------------------------------------------------

 

 
·  
Reimbursement for the cost of continuing education programs associated with
Logitech Board or Committee service.



·  
Non-executive Board members may elect to take their Board fees in Logitech
shares, net of withholdings.  Any such shares are to be issued under the 2006
Stock Incentive Plan.  The acquisition price per share shall be determined based
on the closing price of Logitech shares on the date of purchase.



·  
Fees are paid in arrears at the time of the Annual General Meeting each year,
for service in the prior year.




 
2

--------------------------------------------------------------------------------

 
